IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ALEXANDRIA DIANE HENRY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1130

DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR
VEHICLES,

      Respondent.

___________________________/


Opinion filed November 15, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Susan Z. Cohen and David M. Robbins, of Epstein & Robbins, Jacksonville, for
Petitioner.

Jason Helfant, Senior Assistant General Counsel, Tallahassee, for Respondent




PER CURIAM.

      DENIED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.